Title: Enclosure: William Gordon to George Washington, [1 March 1780]
From: Gordon, William
To: Washington, George


[Jamaica Plain, Massachusetts, March 1, 1780]
My dear Sir
The last week I was designing to send You a friendly letter, without introducing into it any of my own concerns: but Col Henly calling upon me on the saturday afternoon, with a most extraordinary letter from Col Hamilton hath reduced me to the necessity of altering my plan. In some stations moral character is of little importance, but in mine it is next to All; & like female honour must be defended at all adventures. I have submitted to the trouble of transcribing all that hath passed between the Colonel & myself, which I shall enclose. I must make some remarks upon his last letter, but shall not be bitter in my expressions, as I would not add to the pain, I apprehend, your Excellency will feel upon the perusal of it. If in the body of the letter he alludes to any matters I have said or wrote, with a view of informing gentlemen, in particular departments, of facts or reports that they should not be strangers to, he shews himself to have been unworthy of that confidence, which was put in him when entrusted therewith. I have gone upon justifiable principles in what was done—have designed to serve the public & individuals. In consequence of my connexions thro the Northern States & down to Philadelphia, with persons, in & out of Congress, in civil & military life, I have had opportunities of seeing & receiving a variety of letters & of knowing many secrets, &, had I been villainously inclined, might have occasioned irreparable damage to the common cause; but I have made it my business to improve my knowledge to other & better purposes; & had all acted upon my plan, there would not have been those long interruptions of friendship & harmony that have subsisted in some instances. I have been obliged to mix myself with different companies, but I have carefully avoided intermixing myself with some of their particular disputes, & have carried it respectfully to all, which some may deem duplicity. If the Col alludes to reports, I have nothing to observe, but that there is no answering to those that are general; let them be reduced to particular allegations, & I doubt not but that I can clear myself. But in the present times, he who will boldly attack the vices thereof must expect to go thro’ bad reports as well as good. The best of characters must submit to this tax upon their virtue.
The Col in his last letter writes “I at first suspected, that you are yourself the author of the calumny”—his singular proceedings have not in the least tended to prove the report a calumny; or to confirm me in the opinion of his innocence. But if he suspected it at first, why did he not comply with my terms, upon which I promised to give him the name of my informer? This would not have been so improper for a gentleman, as to write in the manner he hath done. If he thought I made a feint of involving Congress, where was his subtilty in not catching me in my own trap by desiring me to follow the mode I proposed in the close of my letter? In stiling the affair a business little worthy ⟨of the⟩ attention of Congress, he forgets that on Sepr 5. he wrote “The crime alleged to me is of such enormity that if I am guilty it ought not to go unpunished, & if I am innocent I should have an opportunity of vindicating my innocence. It is incumbent upon you, Sir, to afford the means, either by accusing me to my civil or military superiors, or by disclosing the author of the information.”
I mean now to take him at his word, especially as he hath no objection to any part of his conduct’s being canvassed before any tribunal whatever. Should it be asked, how came you not to mention the affair to Congress before? I answer the honle Mr Dana was one of our delegates, & having spoken of it to him I was absolved from going further. I shall now proceed, by communicating the correspondence to several of the delegates, to be by them brought into Congress, if they judge it expedient. The Col hath reduced me to the necessity of taking measures for my own vindication, which I might otherwise have avoided. I shall leave it still in his power to prevent them: but it is upon the sole conditions—That he makes to your Excellency or myself satisfactory acknowledgment for the injurious treatment I have met with in his letters to me; & will declare upon his honour that he will not represent me as the author of the report concerning him, & when he hath done it will candidly own that he was mistaken. I expect that Col Henly will call upon me & convey this to you. I shall shew him the whole letter from which I extracted the paragraph in my last to Col Hamilton, covering & concealing the name of the writer & the place of his abode: but should any misrepresentations or insinuations have wrought so upon your Excellency’s mind as to make you the least dubious of my integrity, upon your intimating your desire of it I will send you both, & leave it with you to request of him copies of what I wrote & he answered. I do not by anything herein contained mean to pronounce for certainty that the Col is guilty of what he hath been charged with saying, but that I am not the author of the report, know of no cabal or plot in the matter, & have been designed by acting no part in any ridiculous farce.
I am sorry that I have been obliged to give your Excellency this trouble upon so disagreeable a subject, but think I cannot with decency as an American citizen under the strongest obligations to you for your patriotic exertions & military services, or in consistency with the friendship I have always sincerely professed, go into the steps I propose without first acquainting you with my design. considering the Col’s being one of your family.…
